Cite as: 562 U. S. ____ (2011)            1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
     CEDRICK B. ALDERMAN v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

            No. 09–1555. Decided January 10, 2011


   The petition for a writ of certiorari is denied.
   JUSTICE THOMAS, with whom JUSTICE SCALIA joins
except for footnote 2, dissenting from the denial of certio
rari.
   Today the Court tacitly accepts the nullification of our
recent Commerce Clause jurisprudence. Joining other
Circuits, the Court of Appeals for the Ninth Circuit has
decided that an “implic[it] assum[ption]” of constitutional
ity in a 33-year old statutory interpretation opinion
“carve[s] out” a separate constitutional place for statutes
like the one in this case and pre-empts a “careful parsing
of post-Lopez case law.” 565 F. 3d 641, 645, 647, 648
(2009) (citing Scarborough v. United States, 431 U. S. 563
(1977)). That logic threatens the proper limits on Con
gress’ commerce power and may allow Congress to exer
cise police powers that our Constitution reserves to the
States. I would grant certiorari.
                               I
   Title 18 U. S. C. §931(a) makes it “unlawful for a person
to purchase, own, or possess body armor, if that person
has been convicted of a felony that is . . . a crime of vio
lence.” James Guelff and Chris McCurley Body Armor Act
of 2002, §11009(e)(2)(A), 116 Stat. 1821. The statute
defines “body armor” as “any product sold or offered for
sale, in interstate or foreign commerce, as personal protec
tive body covering intended to protect against gunfire.” 18
U. S. C. §921(a)(35).
   In October 2005, federal prosecutors indicted Cedrick
2               ALDERMAN v. UNITED STATES

                     THOMAS, J., dissenting

Alderman under §931. Seattle police had stopped Alder
man on suspicion of selling cocaine. The officers found no
cocaine but discovered that Alderman was wearing a
bulletproof vest. Although possession of the vest was legal
under Washington state law, the elements of §931 were
satisfied. Alderman had been convicted of robbery in
1999, and the vest had been sold in interstate commerce
three years earlier when the California manufacturer sold
it to a distributor in Washington State. 565 F. 3d, at 644.
There were no allegations that Alderman had purchased
the body armor from another State or ever carried it
across state lines.
   Alderman entered a conditional guilty plea and was
sentenced to 18 months in prison. He then appealed,
arguing that §931 exceeded Congress’ power under the
Commerce Clause. U. S. Const., Art. I, §8, cl. 3. Over a
dissent, a panel of the Ninth Circuit found §931 constitu
tional. 565 F. 3d, at 648; ibid. (Paez, J., dissenting). The
Ninth Circuit denied rehearing en banc, with four judges
dissenting. 593 F. 3d 1141 (2010) (O’Scannlain, J., dis
senting from denial of rehearing en banc).
                             II
   This Court has consistently recognized that the Consti
tution imposes real limits on federal power. See Gregory
v. Ashcroft, 501 U. S. 452, 457 (1991); Marbury v. Madi
son, 1 Cranch 137, 176 (1803) (opinion for the Court by
Marshall, C. J.) (“The powers of the legislature are de
fined, and limited; and that those limits may not be mis
taken, or forgotten, the constitution is written”). It follows
from the enumeration of specific powers that there are
boundaries to what the Federal Government may do. See,
e.g., Gibbons v. Ogden, 9 Wheat. 1, 195 (1824) (“The enu
meration presupposes something not enumerated . . .”).
The Constitution “withhold[s] from Congress a plenary
police power that would authorize enactment of every type
                 Cite as: 562 U. S. ____ (2011)           3

                    THOMAS, J., dissenting

of legislation.” United States v. Lopez, 514 U. S. 549, 566
(1995).
   Recently we have endeavored to more sharply define
and enforce limits on Congress’ enumerated “[p]ower . . .
[t]o regulate Commerce . . . among the several States.”
U. S. Const., Art. I, §8, cl. 3. Lopez marked the first time
in half a century that this Court held that an Act of Con
gress exceeded its commerce power. We identified three
categories of activity that Congress’ commerce power
authorizes it to regulate: (1) the use of the channels of
interstate commerce; (2) the instrumentalities of inter
state commerce; and (3) “activities having a substantial
relation to interstate commerce . . . i.e., those activities
that substantially affect interstate commerce.” 514 U. S.,
at 558–559. Emphasizing that we were unwilling to “con
vert congressional authority under the Commerce Clause
to a general police power,” id., at 567, we struck down a
ban on the possession of firearms within a 1,000-foot
radius of schools because the statute did not regulate an
activity that “substantially affect[ed]” interstate com
merce, id., at 561.
   Five years after Lopez, we reaffirmed the “substantial
effects” test in United States v. Morrison, 529 U. S. 598
(2000). We rejected Congress’ attempt to “regulate none
conomic, violent criminal conduct based solely on that
conduct’s aggregate effect on interstate commerce,” and
held unconstitutional the civil remedy portion of the Vio
lence Against Women Act of 1994. Id., at 617, 619. We
could think of “no better example of the police power,
which the Founders denied the National Government and
reposed in the States.” Id., at 618.
                           III
  In upholding §931(a), the Ninth Circuit recognized that
Lopez and Morrison had “significantly altered the land
scape of congressional power under the Commerce Clause”
4               ALDERMAN v. UNITED STATES

                     THOMAS, J., dissenting

but held that it was guided “first and foremost” by Scar
borough, supra. 565 F. 3d, at 643, 645. In Scarborough,
this Court construed 18 U. S. C. App. §1202(a) (1970 ed.),
which made it a crime for a felon to “receiv[e], posses[s], or
transpor[t] in commerce or affecting commerce” any fire
arm. 431 U. S., at 564. The question in that case was
whether the “statutorily required nexus between the
possession of a firearm by a convicted felon and commerce”
could be satisfied by evidence that the gun had once trav
eled in interstate commerce. Ibid. The Court held that
such evidence was sufficient, noting that the legislative
history suggested that Congress wished to assert “ ‘its full
Commerce Clause power.’ ” Id., at 571. No party alleged
that the statute exceeded Congress’ authority, and the
Court did not hold that the statute was constitutional.
The Ninth Circuit concluded that Scarborough had “im
plicitly assumed the constitutionality of” §1202(a). 565
F. 3d, at 645.
  The Ninth Circuit discussed how it might apply Lopez
and Morrison “when traveling in uncharted waters” but
ultimately concluded that it was “bound by Scarborough,”
in which this Court had “blessed” a “nearly identical juris
dictional hook.” 565 F. 3d, at 648. Although it would
“generally analyze cases in the framework of th[e] three
[Lopez] categories,” the Ninth Circuit determined that
Scarborough had “carved out” a separate constitutional
niche for statutes like §931(a) and §1202(a). 565 F. 3d, at
646–647. The Ninth Circuit thus upheld the statute with
out “engag[ing] in the careful parsing of post-Lopez case
law that would otherwise be required.” Id., at 648. The
court recognized a tension between Scarborough and
Lopez but declined to “deviate from binding precedent.”
565 F. 3d, at 646.
  The dissent argued that the court had “effectively ren
der[ed] the Supreme Court’s three-part Commerce Clause
analysis superfluous.” Id., at 648 (opinion of Paez, J.).
                     Cite as: 562 U. S. ____ (2011)                    5

                         THOMAS, J., dissenting

Scarborough, the dissent explained, “decided only a ques
tion of statutory interpretation.” 565 F. 3d, at 656. Sec
tion 931 was, in the dissent’s view, unconstitutional be
cause applying Lopez, “felon-possession of body armor does
not have a substantial effect on interstate commerce.” 565
F. 3d, at 648.
   The Ninth Circuit is not alone in its confusion about
Scarborough and Lopez. The Tenth Circuit, also uphold
ing §931 under Scarborough, has observed that “[l]ike our
sister circuits, we see considerable tension between Scar
borough and the three-category approach adopted by the
Supreme Court in its recent Commerce Clause cases.”
United States v. Patton, 451 F. 3d 615, 636 (2006).1 These
Circuits have determined that “[a]ny doctrinal inconsis
tency between Scarborough and the Supreme Court’s more
recent decisions is not for [us] to remedy,” ibid., and have
stated their intent to follow Scarborough “until the Su
preme Court tells us otherwise.” 565 F. 3d, at 648 (inter
nal quotation marks and brackets omitted).
                            IV
  It is difficult to imagine a better case for certiorari.
Scarborough, as the lower courts have read it, cannot be
reconciled with Lopez because it reduces the constitutional
analysis to the mere identification of a jurisdictional
hook like the one in §1202(a). See 593 F. 3d, at 1142
(O’Scannlain, J., dissenting from denial of rehearing en
banc) (“The majority’s opinion makes Lopez superfluous”).
In fact, the Tenth Circuit has concluded that “[a]lthough
the body armor statute does not fit within any of the Lopez
——————
  1 Other Courts of Appeals, considering the constitutionality of differ

ent possession statutes, have applied Scarborough similarly, although
the issue has divided some panels. See, e.g., United States v. Bishop, 66
F. 3d 569 (CA3 1995); id., at 595–596 (Becker, J., concurring in part
and dissenting in part); United States v. Vasquez, 611 F. 3d 325 (CA7
2010); id., at 337 (Manion, J., dissenting).
6                 ALDERMAN v. UNITED STATES

                        THOMAS, J., dissenting

categories, it is supported by the pre-Lopez precedent of
Scarborough.” Patton, supra, at 634.
   Recognizing the conflict between Lopez and their inter
pretation of Scarborough, the lower courts have cried out
for guidance from this Court. See 565 F. 3d, at 643
(“[A]bsent the Supreme Court or our en banc court telling
us otherwise . . . the felon-in-possession of body armor
statute passes muster”); Patton, supra, at 636 (“We sus
pect the Supreme Court will revisit this issue in an appro
priate case—maybe even this one”). This Court has a duty
to defend the integrity of its precedents, and we should
grant certiorari to affirm that Lopez provides the proper
framework for a Commerce Clause analysis of this type.2
   Further, the lower courts’ reading of Scarborough, by
trumping the Lopez framework, could very well remove
any limit on the commerce power. The Ninth Circuit’s
interpretation of Scarborough seems to permit Congress to
regulate or ban possession of any item that has ever been
offered for sale or crossed state lines. Congress arguably
could outlaw “the theft of a Hershey kiss from a corner
store in Youngstown, Ohio, by a neighborhood juvenile on
the basis that the candy once traveled . . . to the store from
Hershey, Pennsylvania.” United States v. Bishop, 66 F. 3d
569, 596 (CA3 1995) (Becker, J., concurring in part and
dissenting in part). The Government actually conceded at
oral argument in the Ninth Circuit that Congress could
ban possession of french fries that have been offered for
sale in interstate commerce.
   Such an expansion of federal authority would trespass
on traditional state police powers. See Morrison, 529
U. S., at 618; Lopez, 514 U. S., at 566; id., at 584 (THOMAS,
——————
  2 I adhere to my previously stated views on the proper scope of the

Commerce Clause. See United States v. Lopez, 514 U. S. 549, 585
(1995) (concurring opinion); United States v. Morrison, 529 U. S. 598,
627 (2000) (same); Gonzales v. Raich, 545 U. S. 1, 57 (2005) (dissenting
opinion).
                     Cite as: 562 U. S. ____ (2011)                   7

                        THOMAS, J., dissenting

J., concurring) (“[W]e always have rejected readings of the
Commerce Clause and the scope of federal power that
would permit Congress to exercise a police power . . .”
(emphasis in original)). Before Congress enacted §931, the
majority of States already had employed their police pow
ers to address body armor and its use or possession by
criminals. The States’ different regimes range from laws
requiring sales of body armor to be face-to-face, to laws
increasing sentences for criminals who commit certain
crimes with weapons and body armor, to no regulation at
all.3 Cf. Lopez, supra, at 581 (KENNEDY, J., concurring)
(noting that more than 40 States had already outlawed
gun possession at or near schools, and observing that “the
reserved powers of the States are sufficient to enact those
measures”).
                        *    *     *
  Fifteen years ago in Lopez, we took a significant step
toward reaffirming this Court’s commitment to proper
constitutional limits on Congress’ commerce power. If the

——————
  3 At  least 31 States have some form of body armor regulation. For
instance, Maryland makes it a crime to wear body armor while commit
ting certain crimes, Md. Crim. Law Code Ann. §4–106 (Lexis Supp.
2010), and also prohibits individuals who have been convicted of crimes
of violence or drug crimes from possessing, owning, or using body
armor, although individuals may be exempted through a permit sys
tem. §4–107 (Lexis 2002). Virginia makes it a Class 4 felony to wear
body armor while possessing a knife or firearm and committing a drug
or violence offense. Va. Code Ann. §18.2–287.2 (Lexis 2009). North
Carolina, by comparison, enhances all felony offenses by one class level
if the offender wears or possesses body armor during the commission of
the felony. N. C. Gen. Stat. Ann. §15A–1340.16C (Lexis 2009). The
States also define “body armor” in many different ways. See M.
Puckett, Body Armor: A Survey of State & Federal Law (2d ed. 2004).
Montana, Hawaii, Alaska, Maine, Nebraska, and Rhode Island, among
others, have elected not to regulate body armor at all. See United
States v. Patton, 451 F. 3d 615, 631, n. 7 (CA10 2006) (categorizing the
various state schemes).
8              ALDERMAN v. UNITED STATES

                    THOMAS, J., dissenting

Lopez framework is to have any ongoing vitality, it is up to
this Court to prevent it from being undermined by a 1977
precedent that does not squarely address the constitu
tional issue. Lower courts have recognized this problem
and asked us to grant certiorari. I would do so.